PER CURIAM.
The appellant moves to set aside the decree entered on the ground of fraud. We referred to a master the issues of alleged fraud consisting of two charges against the appellee and its counsel:
First. “That when on the hearing of the appeal, the Court called for the production of four exhibits which were not printed in the record, Mr. Richter did not produce the original exhibit, but ‘manufactured other pieces of paper of the same size and contents and got the Court stenographer to stamp said manuscripts just as the originals were stamped as of June 4th’ (the day of trial).”
Second. “That the record of appeal * * * was tampered with and the most important points scored by the plaintiff were distorted, altered and often eliminated. Also many lines added in favor of the defense.”
The master heard testimony and has reported to this court that the charges of fraud are unfounded and are not sustained. Appellee moves to confirm the report and that appellant be directed to pay the master’s compensation and stenographer’s fees. We confirm the master’s report. Appellee will pay the master’s compensation and stenographer’s fees and may tax this amount in its bill of costs.
Motion to confirm the report is granted. Motion to set aside the decree is denied.